Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 6/17/2022.
In the Instant Amendment, Claim(s) 1, 2, 5-8, 12, 17 and 19-22 has/have been amended; Claim(s) 4 and 16 have been cancelled; Claim(s) 1, 7 and 19-22 is/are independent claims. Claims 1-3, 5-15 and 17-22 have been examined and are pending in this application.

Response to Arguments
The claim interpretations under 35 U.S.C 112(f) are withdrawn because of the amendment and the persuasive argument in the remark (page 8) except for the limitation “obtaining unit.” The claim interpretations under 35 U.S.C 112(f) for the limitation “obtaining unit” is maintained for the reasons presented below in the claim interpretation.

Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.
Applicant is arguing in the remarks (pages 9-11) that The Examiner notes, with respect to previously recited claims 1 and 4, that the contents of this menu are: 1) transfer data, 2) wireless detect, 3) view image, and 4) convert data (Office Action, pp. 5-7). However, for these menu contents, viewing an image (#3) and converting data (#4) are not related to communication specifications (i.e., how to communicate). If "transfer data" is selected (#1), then wireless communication may in fact be initiated (and thus, transfer data may indeed correspond to a command). However, the content of "transfer data" is not itself a command based on obtained information relating to communication specifications compliant with a predetermined standard and defined for performing a predetermined communication. In other words, while Tan's disclosure of selection of "transfer data" may initiate wireless communication, Tan fails to disclose or suggest that the content of this selection has a form needed for compliance with the wireless communication, and based on the obtained information. Tan thus fails to teach or suggest obtaining, from  the device, information of communication specifications indicative of one or more commands compliant with the predetermined standard and defined for performing predetermined communication with the device mounted in the mounting structure, and performing, using the obtained information of the communication specifications, the predetermined communication with the device mounted in the mounting structure in accordance with the predetermined standard as recited by amended claim 1.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that the content of the menu (1. Transfer data, 2. Wireless detect, 3. View image, 4. Convert data) are related to communication specifications. The content specifies four predefined commands compliant with a SD predetermined standard that is provided to the camera 100 and enables the camera 100 to know how to communicate with the SD card 200 by using the four predefined commands. The camera 100 can command the SD card 200 to perform four different predetermined communication by communicating to the SD card 200 the selection of one of the commands in accordance with the predetermined SD standard. Thus, Tan does teach obtain, from the device, information of communication specifications indicative of one or more commands compliant with the predetermined standard and defined for performing predetermined communication with the device mounted in the mounting structure (Figs. 3-5; paras. 0057-0081; camera 100 obtaining, from the SD card 200, index image file containing a menu list [1. Transfer data, 2. Wireless detect, 3. View image, 4. Convert data] as information of communication specifications indicating four predefined commands compliant with the predetermined standard; the commands are defined to provide the camera with four predetermined communications to communicate with the SD card 200; the camera 100 can execute one of the four commands by selecting one of them to make the SD card 200 and the camera 100 perform one of the predetermined communications [1. Transfer data, 2. Wireless detect, 3. View image, 4. Convert data, Authentication]); and perform, using the obtained information of the communication specifications, the predetermined communication with the device mounted in the mounting structure in accordance with the predetermined standard (Figs. 3-5; paras. 0057-0081; the camera 100 performs one of the predetermined communications in accordance with the predetermined SD card standard using the obtained menu list). Therefore, Tan does teach the features as claimed in claim 1.
Regarding claims 7 and 19-22, the above arguments are also applicable to Applicant’s arguments with respect to the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“obtaining unit” in claim(s) 10, 11 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-15 and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (US 20120254796).
Regarding claim 1, Tan teaches An image capturing apparatus (Fig. 1; camera 100) comprising:
a mounting structure (slot 102), in which a device (SD card 200) capable of holding at least an image captured by the image capturing apparatus is capable of being mounted and via which the image capturing apparatus is capable of communicating with the mounted device in accordance with a predetermined standard (Fig. 1; para. 0057; communicating with the SD card 200 in accordance with a predetermined SD card standard);
one or more processors; and 
one or more memories that store one or more computer-readable instructions for causing, when executed by the one or more processors, the one or more processors to function as: 
an obtaining unit configured to obtain, from the device, information of communication specifications indicative of one or more commands compliant with the predetermined standard and defined for performing predetermined communication with the device mounted in the mounting structure (Figs. 3-5; paras. 0057-0081; camera 100 obtaining index image file containing a menu list [1. Transfer data, 2. Wireless detect, 3. View image, 4. Convert data] as information of communication specifications indicating four predefined commands compliant with the predetermined standard; the commands are defined to provide the camera with four predetermined communications to communicate with the SD card 200; the camera 100 can execute one of the four commands by selecting one of them to make the SD card 200 perform one of the predetermined communications [1. Transfer data, 2. Wireless detect, 3. View image, 4. Convert data, Authentication]); and
a communication unit configured to perform, using the obtained information of the communication specifications, the predetermined communication with the device mounted in the mounting structure in accordance with the predetermined standard (Figs. 3-5; paras. 0057-0081; the camera 100 performs one of the predetermined communications in accordance with the predetermined SD card standard using the obtained menu list).

Regarding claim 2, Tan teaches the apparatus according to claim 1, wherein the predetermined communication includes communication concerning a processing function including image analysis processing by the device mounted in the mounting structure (paras. 0057-0063; the predetermined communications are about protocol [wireless, image conversion, authentication] newly provided in the predetermined SD card standard compared to a normal SD card).

Regarding claim 3, Tan teaches the apparatus according to claim 1, wherein the predetermined communication includes communication concerning a protocol newly defined in the predetermined standard (paras. 0057-0063; the predetermined communications are about protocol [wireless, image conversion, authentication] newly provided in the predetermined SD card standard compared to a normal SD card).

Regarding claim 5, Tan teaches the apparatus according to claim 1, wherein the information of the communication specifications includes information that defines one or more commands for each of one or more of the predetermined communications (paras. 0057-0063; the index image file containing a menu list of commands).

Regarding claim 6, Hasegawa teaches the apparatus according to claim 1, wherein the obtaining unit obtains the information of the communication specifications from the device mounted in the mounting structure by the communication according to the predetermined standard (paras. 0057-0063; the camera 100 obtaining the index image file from the SD card in accordance with the predetermined SD card standard).

Regarding claim 7, Tan teaches A device (SD card 200) mounted in a mounting structure (slot 102) of an image capturing apparatus (camera 100) including the mounting structure, wherein a device capable of holding at least an image captured by the image capturing apparatus is capable of being mounted in the mounting structure and the capturing apparatus is capable of communicating with the mounted device via the mounting structure in accordance with a predetermined standard (Fig. 1; para. 0057; camera 100 communicating with the SD card 200 in accordance with a predetermined SD card standard), comprising:
one or more processors; and 
one or more memories that store one or more computer-readable instructions for causing, when executed by the one or more processors, the one or more processors to function as:
a providing unit configured to provide, to the image capturing apparatus, information of communication specifications indicative of one or more commands compliant with the predetermined standard and defined for performing predetermined communication with the image capturing apparatus (Figs. 3-5; paras. 0057-0081; camera 100 obtaining index image file containing a menu list [1. Transfer data, 2. Wireless detect, 3. View image, 4. Convert data] as information of communication specifications indicating four predefined commands compliant with the predetermined standard; the commands are defined to provide the camera with four predetermined communications to communicate with the SD card 200; the camera 100 can execute one of the four commands by selecting one of them to make the SD card 200 perform one of the predetermined communications [1. Transfer data, 2. Wireless detect, 3. View image, 4. Convert data, Authentication]); and
a communication unit configured to perform, using the provided information of the communication specifications, the predetermined communication with the image capturing apparatus in accordance with the predetermined standard (Figs. 3-5; paras. 0057-0081; the camera 100 and the SD card perform one of the predetermined communications in accordance with the predetermined SD card standard using the obtained menu list).

Regarding claim 8, Tan teaches the device according to claim 7, wherein one or more computer- readable instructions causes, when executed by the one or more processors, the one or more processors to function as a processing unit capable of configuring a circuit corresponding to a processing function including image analysis processing (paras. 0069-0080; a processing function including image conversions).

Regarding claim 9, Tan teaches the device according to claim 8, wherein the predetermined communication includes communication concerning the processing function to which the circuit configured by the processing unit corresponds (paras. 0069-0080; a communication between camera and SD card for image conversions).

Regarding claim 10, Tan teaches the device according to claim 8, further comprising an obtaining unit configured to obtain information concerning setting of a configuration of a circuit of the processing unit and the information of the communication specifications corresponding to the information concerning the setting (paras. 0057-0063; SD card obtaining a setting instruction corresponding to a setting of the menu list from the camera and SD card obtaining the menu list to send to the camera).

Regarding claim 11, Tan teaches the device according to claim 10, wherein the obtaining unit obtains the information of the communication specifications corresponding to the information concerning the setting when obtaining the information concerning the setting (paras. 0057-0063; as presented above).

Regarding claim 12, Tan teaches the device according to claim 10, wherein one or more computer-readable instructions causes, when executed by the one or more processors, the one or more processors to function as a holding unit configured to hold the information concerning the setting and the information of the communication specifications corresponding to the information concerning the setting (Fig. 3; para. 0058).

Regarding claim 13, Tan teaches the device according to claim 12, wherein the obtaining unit obtains the information of the communication specifications if the information of the communication specifications corresponding to the obtained information concerning the setting is not held in the holding unit (Fig. 3; para. 0058; the storage module of the SD card does not hold the image index file until the image index file is stored in the storage module in some ways, during manufacturing…).

Regarding claim 14, Tan teaches the device according to claim 12, wherein the holding unit can hold an image captured by the image capturing apparatus (para. 0068).

Regarding claims 15, 17 and 18, claims 15, 17 and 18 reciting features corresponding to claims 3, 5 and 6 are also rejected for the same reasons above. 

Regarding claim 19, claim 19 reciting features corresponding to claim 1 is also rejected for the same reasons above.

Regarding claim 20, claim 19 reciting features corresponding to claim 7 is also rejected for the same reasons above.

Regarding claim 21, claim 21 reciting features corresponding to claim 1 is also rejected for the same reasons above. In addition, Tan teaches A non-transitory computer-readable storage medium that stores a program for causing, (…), the computer (Figs. 4, 5).
 
Regarding claim 22, claim 21 reciting features corresponding to claim 1 is also rejected for the same reasons above. In addition, Tan teaches A non-transitory computer-readable storage medium that stores a program for causing, when executed by a computer included in a device mounted in a mounting structure of an image capturing apparatus including the mounting structure, a device capable of holding at least an image captured by the image capturing apparatus being capable of being mounted in the mounting structure and the image capturing apparatus being capable of communicating with the mounted device in accordance with a predetermined standard, the computer (Fig. 3, 5).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696